Citation Nr: 0508543	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to a service-connected right knee 
disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel

INTRODUCTION

The veteran had honorable active service from December 1953 
to December 1973.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire - which denied the veteran's 
petition to reopen his previously denied claim for service 
connection for a left knee disorder, including secondary to 
his service-connected right knee disorder.

In April 2004, the Board reopened the claim based on new and 
material evidence, see 38 C.F.R. § 3.156 (2004), and remanded 
it to the RO for further development and consideration.  The 
case since has been returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a left knee disorder during 
or as a result of his service in the military, including on 
account of his already service-connected right knee disorder.


CONCLUSION OF LAW

The veteran's left knee disorder was not incurred or 
aggravated during service, may not be presumed to have been 
so incurred, and is not proximately due to or the result of 
his service-connected right knee disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The May 2002 rating 
decision appealed, the April 2003 statement of the case, and 
the October 2003 and January 2005 supplemental statements of 
the case, as well as April 2002 and May 2004 letters to the 
veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  And 
the April 2002 and May 2004 letters, in particular, apprised 
him of the type of information and evidence needed from him 
to support his claim, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA and, indeed, this was 
specifically discussed in the Board's April 2004 decision 
(reopening the claim) and remand (for further development to 
tie up any loose ends concerning the VCAA).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, his service medical records, private medical records, 
and VA medical records have been obtained.  In addition, he 
was provided several VA examinations - including most 
recently on remand in May 2004, 


as well as opportunities to submit additional evidence in 
support of his claim - including following the RO's April 
2002 and May 2004 VCAA letters.  He also had an additional 
90 days to identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the April 2002 letter that 
initially apprised the veteran of the provisions of the VCAA 
and the evidence necessary to establish his entitlement to 
service connection (albeit only on a secondary basis) was 
sent prior to adjudicating his claim in May 2002.  So there 
was due process compliance with the holding and mandated 
sequence of events specified in Pelegrini.  Consequently, 
there is no issue insofar as the timing of this VCAA notice.  
And the content of it is sufficient for the reasons stated 
above.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See also VAOPGCPREC 16-92 (July 24, 1992).

Records show the veteran was not provided the required VCAA 
notice regarding his claim of entitlement to service 
connection (on a direct basis) until the May 2004 letter, 
which obviously was after the initial adjudication of his 
claim in May 2002, and even after the April 2003 statement of 
the case and October 2003 supplemental statement of the case 
were issued.  So compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court clarified it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  This already has 
occurred in this particular case, however.

Bare in mind, as already mentioned, the Board remanded this 
case to the RO in April 2004 - partly to ensure compliance 
with the VCAA by tying up any loose ends concerning it.  And 
in response, on remand, the RO sent the veteran the May 2004 
VCAA letter.  This, incidentally, was prior to sending him 
the January 2005 supplemental statement of the case - when 
the RO readjudicated his claim based on any additional 
evidence that had been submitted or otherwise obtained since 
the initial rating decision at issue, statement of the case, 
and any prior supplemental statements of the case.  This also 
was before his appeal was recertified to the Board for 
adjudication.  So he already has been fully apprised of this 
law and given more than ample opportunity to identify and/or 
submit additional supporting evidence.  Indeed, he even had 
an additional 90 days once his appeal arrived at the Board to 
identify and/or submit additional supporting evidence, 
and even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the April 2002 and May 2004 VCAA 
notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  In fact, the Board 
made specific mention of this "fourth element" when 
remanding the case to the RO in April 2004, expressly 
indicating the RO would be soliciting any relevant evidence 
in his possession.  And as indicated in VAOPGCPREC 7-2004, VA 
need not use any magical language in conveying this message 
to him.  Moreover, another recent precedent opinion of VA's 
General Counsel it was held that the language in Pelegrini I, 
which is similar to the language in Pelegrini II, stating 
that VA must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini I that sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of the notice provided 
to a claimant under those provisions is obiter dictum and is 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).



With respect to the VCAA letters of April 2002 and May 2004, 
the veteran was requested to respond within 30 days and 60 
days, respectively, but the letters informed him that he had 
up to one year to submit evidence.  And it has been more than 
one year since the April 2002 letter.  Nonetheless, 38 C.F.R. 
§ 3.159(b)(1) (2003) was invalidated by the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions, including 
osteoarthritis (degenerative arthritis) are chronic, per se, 
and therefore will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a nonservice-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's November 1953 and February 1956 Reports of 
Medical Examination indicates that clinical evaluation of the 
veteran's lower extremities and musculoskeletal system was 
normal.  The February 1956 examination report indicated that 
the veteran had a history of leg cramps upon behind the right 
patella upon prolonged walking, since childhood.

February 1962 service medical records indicate that the 
veteran was in an automobile accident, wherein he injured his 
right knee when it hit the heater controls of the vehicle's 
dashboard.  X-rays were negative and was treated for an 
abrasion of the right knee at that time.  

In August 1966, the veteran complained of right knee 
stiffness.  An x-ray was negative, his ligaments were intact, 
there was no effusion, and range of motion was normal, but 
there was tenderness on the undersigned of the patella.  The 
diagnosis was chondromalacia of the patella.

In September 1966, the veteran complained of right knee pain 
and swelling, with stiffness.  Upon examination, there was 
some "ballotability" of the patella and fullness of the 
suprapatellar pouch, but his ligaments were intact.  There 
was pain on range of motion, but x-rays were normal.  The 
veteran underwent an arthrocentesis of the right knee and 
uric acid testing was completed.

In June 1968, the veteran was treated for left gluteal pain, 
with difficulty putting weight on his left leg.  X-rays were 
negative, and there was no evidence of spinal or 
paravertebral tenderness.

His July 1967 and January 1969 Reports of Medical History 
indicate that the veteran reported experiencing swollen or 
painful joints, leg cramps, and a "trick" or locked knee, 
but denied experiencing arthritis or rheumatism and bone or 
joint deformities.  A medical provider noted that the veteran 
a history of a right knee injury, with complaints of locking 
and occasional popping, and an August 1966 diagnosis of 
chondromalacia of the patella.  The medical provider also 
noted that the veteran's leg cramps occurred upon prolonged 
walking or standing, and that the veteran self-treated 
himself, and that there were no complications or sequelae.  
At the contemporaneous physical examinations, the veteran's 
knees and musculoskeletal system were normal.

VA medical records dated September 1976 indicate that the 
veteran complained of left leg pain with radiation up to his 
back, without a history of injury.  

January through March 1990 private medical records from F. A. 
Graf, M.D., state that the veteran was being treated for a 
lumbosacral injury with sensory deficits in the 5th lumbar 
peripheral spinal nerve root distribution of the left leg.  
As a result, the veteran had complaints of left leg pain.

At a May 1998 VA examination, the veteran reported that he 
injured both of his knees in a 1962 automobile accident and 
that he had been treated for gouty arthritis of the right 
knee subsequent to his service.  No complaints regarding the 
left knee were noted.  Upon examination, the veteran had full 
range of motion of the left knee, and his left knee was 
stable.  Diagnoses included gouty arthritis and degenerative 
joint disease.

In March 2001, the veteran was seen by Dr. Graf for swelling 
and pain at the medial left knee, diagnosed as 
osteoarthritis.  A June 2001 MRI report showed large joint 
effusion in the suprapatella bursa; fluid in the popliteal 
space posterior to medial meniscus; a torn medial meniscus; a 
tear in the periphery of the lateral meniscus; and weighting 
of the medial collateral ligament.  A June 2001 x-ray showed 
medial joint space narrowing with osteophytic spurring.  The 
veteran underwent an arthroscopic debridement of the left 
medial meniscus in late June 2001.

An October 2001 letter from Dr. Graf states the veteran 
reported that he was involved in an automobile accident 
during service, wherein his knees struck the dashboard upon 
impact.  The veteran also reported that he had swelling and 
pain of the knees afterwards and that he had fluid drawn from 
the left knee in the 1960s.  He denied undergoing 
arthrocentesis of the right knee.  The veteran complained of 
intermittent left knee pain since his discharge from service.  
Dr. Graf noted that the veteran's June 2001 arthroscopy 
confirmed degenerative osteoarthritis, as there was a loss of 
cartilage surfacing in the medial femoral condyle and medial 
compartment.  Dr. Graf also noted that the veteran had 
complaints of right knee symptoms, including pain and 
instability.  Upon examination, the veteran had palpable left 
knee effusion, full range of motion, and tenderness upon 
palpation of the medial compartment of the left knee and at 
the medial femoral condyle.  Dr. Graf concluded that the 
veteran had progressive degenerative osteoarthritis of the 
knees, which "represent[ed] a continuation and progression 
of his dashboard injuries to the knees" in a 1962 automobile 
accident.

An October 2001 treatment note from Portsmouth Primary Care 
Associates indicates that the veteran had osteoarthritis of 
the knees.

In November 2001, T. V. King, M.D., saw the veteran for his 
left knee.  The veteran related the same history regarding an 
in-service automobile accident, and that he subsequently 
developed osteoarthritis of the knees, worse on the left.  
The veteran complained of left knee discomfort, difficulty 
walking, use of a cane, difficulty on stairs, and pain.  An 
x-ray showed complete loss of articular cartilage in the 
medial compartment of the left knee, with significant changes 
to the patellofemoral joint.  Following an examination, the 
impression was severe osteoarthritis of the medial 
compartment of the left knee, with severe symptoms and loss 
of function.  

In December 2001, the veteran underwent a total knee 
replacement of the left knee.  Follow-up treatment notes 
indicate that the veteran progressed well, without pain, 
difficulty on stairs or upon prolonged walking, and near full 
range of motion by March 2002.

In January 2003, the veteran was afforded a hearing before 
the RO.  According to the transcript, the veteran testified 
that he hit his knees on the dashboard of his car in an 
automobile accident on his way to Otis Air Force Base in 
Massachusetts, where he was stationed.  He also testified 
that he had liquid drained from his left knee sometime 
between 1965 and 1967, while stationed in Alabama.  The 
veteran asserted that he was treated at Maxwell Air Force 
Base, not his regular duty station, and that the records from 
this treatment were not transferred back to the dispensary at 
his duty station.  He also asserted that he did not initially 
receive treatment for his left knee after the accident 
because only his right knee had cuts and bruises on it, which 
attracted "triage interest" due to the lacerations.  He 
further stated that he first began receiving post-service 
treatment for his left knee in 1978 or 1979.

A June 2003 treatment note from Dr. Graf indicates the 
veteran related a history of bilateral knee pain following an 
automobile accident in 1961.  Dr. Graf stated that the 
veteran had significant arthritis of the knees, and noted 
that the veteran underwent a total knee replacement in 
December 2001.  He also noted that the veteran complained of 
increased right knee pain.  X-rays of the left knee were 
negative for loosening, fracture, osteolysis, or other 
complications.  The right knee showed changes consistent with 
osteoarthritis.  Dr. Graf concluded that the veteran had 
"bilateral knee osteoarthritis as [the] result of a motor 
vehicle accident in 1961 when both of his knees were injured 
when they hit the dashboard."  He further stated that "both 
knees were injured at the same time, in the same accident, 
and have developed the same problem."

The veteran was provided a VA examination in May 2004, as 
directed by the Board's April 2004 remand, to determine 
whether it is just as likely as not that his left knee 
disorder is a residual of his motor vehicle accident during 
service, in 1962, or alternatively proximately due to or the 
result of his already service-connected right knee disability 
- from overcompensating for it.  And this included having 
the designated VA examiner indicate whether the service-
connected right knee disability has aggravated (meaning 
chronically worsened) the left knee disorder.



According to the report of the May 2004 VA examination, the 
veteran again related his history of a knee injury during 
service, and that he had a total knee replacement in December 
2001.  He also related that he had swelling of the left knee 
after his injury, and that his left knee was aspirated 
sometime between 1965 and 1967, but that the records were 
unavailable.  He reported that his right knee was aspirated, 
as well, and that he had problems with both knees throughout 
the years.  The VA examiner confirmed the veteran's claims 
folder was reviewed.  The VA examiner also provided a 
synopsis of the veteran's service medical records regarding 
the motor vehicle accident in question, including his August 
1966 diagnosis of chondromalacia of the right patella and 
September 1966 uric acid test, which was indicative of gouty 
arthritis of the right knee.  The VA examiner indicated the 
veteran's September 1966 gouty arthritis was not associated 
with his February 1962 right knee abrasion.

Objective physical examination of the left knee showed 2+ 
effusion and minimal crepitus on range of motion.  The 
veteran's collateral and cruciate ligaments were stable and 
there was no pain on rotation of the joint.  Left knee range 
of motion was from 20 degrees extension to 120 degrees 
flexion.  His right knee had a 10-degree valgus 
patellofemoral angle, with good stability, and without 
effusion, crepitus, or pain on rotation.  Range of motion of 
the right knee was from 10 degrees extension to 125 degrees 
flexion.  There was no pain on motion of either knee, 
but there was some tightness on extreme flexion.  Diagnoses 
were osteoarthritis of the knees and gouty arthritis.  

The VA examiner pointed out the veteran had achieved a good 
result from his total knee replacement and that gouty 
arthritis was a systemic disorder, affecting multiple joints.  
The VA examiner found that the veteran's right knee injuries 
from his automobile accident in service were relatively 
minor, involving an abrasion of the right knee, without 
effusion, and that his service medical records were entirely 
silent for any left knee complaints.  He further opined that, 
if the veteran did have an aspiration of the left knee, it 
would likely have been done for gouty arthritis with 
effusion.  The VA examiner then concluded there was no 
evidence the veteran's left knee disorder was service 
connected, and that his subsequent degenerative changes of 
the left knee (i.e., his osteoarthritis) developed 
independently of his right knee problem.  The VA examiner 
further concluded that the veteran's right knee problem was 
most likely unrelated to his motor vehicle accident 
in service, and there was no medical evidence that supported 
the right knee causing the development of the left knee 
arthritis - particularly as the left knee was, until the 
total knee replacement, more severe than the right knee.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder, including as 
secondary to the service-connected right knee disorder.  
There is no persuasive medical nexus evidence of record 
indicating the veteran's left knee disorder was incurred 
during or as a result of his military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  As indicated by the 
most recent VA examiner, who reviewed the relevant medical 
and other evidence in this case, the veteran's service 
medical records do not show complaints, a diagnosis, or 
treatment of a left knee disorder.  His service physical 
examination reports, including his separation examination, 
consistently show a normal left knee (as opposed to his right 
knee) and no musculoskeletal defects.  Of equal or even 
greater significance, he did not complain of any left knee 
symptoms while in the military.  Furthermore, left knee 
arthritis was not manifested or diagnosed within the one-year 
presumptive period following his discharge or even for many 
ensuing years.  And there is no persuasive evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis of 
this condition.

Rather, records show the veteran was not initially diagnosed 
with a left knee disorder until March 2001, over 27 years 
after his service in the military had ended.  Even the 
medical opinions suggesting a possible relationship between 
his left knee disorder and his automobile accident in service 
do not allege the left knee disorder was present in service 
or for many years after.  Likewise, none of these physicians, 


or for that matter the VA examiner, found the veteran's left 
knee disorder was chronically aggravated by his already 
service-connected right knee disorder- which, if true, would 
warrant secondary service connection under the provisions of 
38 C.F.R. § 3.310(a) and the Court's holding in Allen.  See, 
too, Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Indeed, the 
May 2004 VA examiner pointed out the veteran actually had 
more problems with his left knee than his right, until his 
total knee replacement.  This runs contrary to the belief, 
however sincere, that the right knee made the left knee 
worse.  The logical deduction is that the converse is only 
possible - that is to say, since the left knee was worse, 
then it would have made life more difficult for the right 
knee, not vice versa.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Owens v. Brown, 7 Vet. App. 
429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
this case, as the Board previously mentioned in the April 
2004 remand, there is no indication that Drs. Graf and King, 
who associated the veteran's left knee disorder with the 
automobile accident in service, considered all of the 
relevant medical evidence concerning this case.  Instead, it 
appears they based their conclusions mostly - if not 
entirely - on a history and information as recounted by the 
veteran himself in the course of being evaluated and treated.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (a 
diagnosis and purported relationship to service is only as 
good and credible as the history on which it was predicated).

And there is no evidence that Dr. Graf found a clinical 
correlation between the veteran's left knee disorder and his 
automobile accident in service and/or his service-connected 
right knee disorder.  Instead, Dr. Graf merely provided a 
conclusory opinion that the veteran's service-connected right 
knee disorder must be related to the automobile accident in 
service (versus a subsequent, independent process during 
service), and that if one knee was injured via the accident, 
then both knees necessarily must have been injured in the 
accident.  But this line of reasoning is flawed, especially 
since Dr. Graf failed to provide any supporting evidence or 
rationale indicating this generalization applied to the 
veteran, in particular, other than via his own 
unsubstantiated assertions and history.  See, again, Reonal, 
5 Vet. App. at 494-95 (the presumption of credibility is not 
found to "arise" or apply to a statement of a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).

In fact, when remanding this case to the RO in April 2004, 
the Board invited Drs. Graf and King to provide the medical 
bases and supporting authority for their opinions that the 
veteran's left knee disorder is related to his motor vehicle 
accident in service.  Interestingly, though, there has been 
no additional comment concerning this from either of these 
doctors.

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
Moreover, other evidence in this particular instance, 
especially the May 2004 opinion of the VA examiner, 
definitively rules out any potential cause-and-effect 
relationship between the veteran's motor vehicle accident in 
service - and even his service-connected right knee 
disability - and his left knee disorder at issue.  So 
despite his contentions to the contrary, his left knee 
disorder has been attributed to numerous other factors 
unrelated to his right knee disorder and service in the 
military.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Unfortunately, in this particular case there is not.

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his left knee disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.


ORDER

The claim for service connection for a left knee disorder, 
including as secondary to a service-connected right knee 
disorder, is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


